          Case 2:09-cr-00230-SVW Document 1995 Filed 06/06/19 Page 1 of 1 Page ID #:10443                                                        ~' ~
                                                                                                                                                        _..
                                                                                                                                                               ~y~'~e   ~~~f~

                                                                                                                                                 i




                         ~` ~• ~~~~"~~~#<" ~ `:~~t ~![~J~IITED STATES DIS'fRiCT COURT
                        t- ~~ ~~~~~~-~ ~' ~~^+~ '~ .~~~TRAL DISTRICT OF CALIFORNIA                                                           ,
   UN17'ED STA                               ~f~ 7~ S7                                        casr-, niuMsrrt
                                                                                                                            cRo9-ao23c~-svw
                                           VS


   Ryan Lcane                                                                                                         WARRANT FOR ARREST

                                                                     Defendants)


 TO:           l~'NITED STATES MARSHAL AND ANY AUTH~RIT.FQ UNI"fED STA"TES OFFICER

YUL' ARE HEREBY COMMANDED to arrest Ryan Leone and bring him forthwith to the nearest Magistrate Judge to
answer to a(n): ❑Complaint                      D lndictmerft          O Information                      ❑Order ofCourt                ~ Violation Petition    D
 Violation Nott+~e chatging him with. IE"2YILRDESCWYilO\pFOFFENSEBCLOWI


 in violation of Title         18        V`nited States Code, Sections}                         3583(e)(3}


   Kiry~ K. Gra~'
ra,~nn~ of issi!~~coFr-irF.a

   Clerk of Court                                                             gtpt~?~q~~r                 November 30, 2017 at Los Angeles, CA
TITLE OF ISSUING OFFICER                                               ti~~~               ~~O          PA1 E A.~W LOCA 1'10 OF ISSVA~CF
                                                                                                                                             r

/ ~// iii ~i                                                          ~c+~~                .it. ~~[ B      ~...~~~f~         / -'~ N~m
                                                                                                                                     ~ _y^ ~>
                                                                                           r
41GNAilAtEUFllhPt;7YCLERK      /                                      ~~              ~~,~~         y VAt~or.nmrc~.uotr~crn
 Paul M. Cruz                                                                  s~x~GT ~F                STEPHEN V. WILSON, U.S. DISTRICT JUDGE

                                                                                  RETURN
Tlli3 WMIUTT w'AS R£{EI\'ED ~lNb EXECUTED W17E! Tlff• ARRLST OF T1lE ABOtiF.•1:ANEI)DF.'fF.h7lANT AT (LOC~iIOV).




U AIL• RLC~U~~Ell                                                                                       tAwiP OF ARRESTING OFFICER



DA1 F Df AKICkS 1'                                                                                      TITLE




pCSCRIPTN~ f~FOWtL~TtO,r pOQ D~FCND~.~T
CONTAIN LD O~ MG C 'fVYO                                                                                SIGNAT1.7lE of ARRESTING QPFTf,f:R




                                                                                     f _ . . : .' _ ~~-~ ~.
                                                                                                                                             I

a-a c~a~s~                                                            WARRANT FOR ARREST
